Citation Nr: 0619714	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  03-07 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for bilateral leg cramps.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from August 1958 to June 1962.  
The veteran served in the Air Force reserves after leaving 
active service.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah, which denied the benefit sought on 
appeal.

The Board first considered this appeal in November 2004.  The 
Board remanded the claim for further development by the RO.  
The requested development was completed and the RO issued a 
supplemental statement of the case in April 2006, which 
continued the denial of service connection for leg cramps.  
Therefore, the appeal has been returned to the Board and the 
appeal is ready for adjudication.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have bilateral leg cramps 
attributable to service.



CONCLUSION OF LAW

Bilateral leg cramps were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.385 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter dated in July 2002, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim was 
not provided as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board specifically 
finds, however, that the veteran is not prejudiced in this 
case as his claim is for entitlement to service connection 
and he was given specific notice with respect to the elements 
of a basic service-connection claim and cannot be prejudiced 
by not receiving notice of downstream issues that are not 
reached by a denial of the underlying benefit.  Thus, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, the July 2002 letter was issued 
before the September 2002 rating decision which denied the 
benefit sought on appeal; and, thus, the notice was timely.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board even though he declined 
to do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  In addition, 
the veteran was provided a VA examination which provided an 
etiology opinion.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.

The veteran alleged that he began experiencing leg cramps 
during service.  The veteran asserted that he currently 
experienced leg cramps on exertion that were related to the 
leg cramps experienced in service.  The veteran also asserted 
that x-rays have shown that he had arthritis in his legs, 
neck and hands.  The veteran asserted that arthritis was the 
underlying cause of the pain during service and presently.

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. §§ 
1131; 38 C.F.R. § 3.303(a).  When considering whether to 
grant service connection for a disability, VA shall consider 
all information and lay and medical evidence of record in a 
case.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  Service 
connection is established by showing that the veteran 
sustained a service injury or disease, that he developed a 
chronic disability and that the service injury or disease 
proximately resulted in the disability.  See, e.g., Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

The Board notes that it may only consider independent medical 
evidence of record to support its findings and cannot render 
its own medical conclusions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  The veteran's contentions alone do not 
constitute competent medical opinions as he is a lay person 
with no medical training or expertise.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). 

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

During service, the veteran began complaining of leg cramps.  
Although the veteran's June 1958 enlistment examination does 
not note any abnormalities of the lower extremities, the 
veteran's June 1962 discharge examination indicates that the 
veteran had exertional cramps in the legs following exercise.  
The veteran has related that the cramps felt similar to a 
"charley horse" and occurred for approximately 10 minutes 
after a long run.  The veteran's medical examinations while 
in the reserves also note the veteran's leg cramps upon 
exertion.

The veteran submitted a September 2001 statement from his 
private physician; the private physician noted that he was 
treating the veteran for restless leg syndrome and leg 
cramps.  In a VA treatment record from April 2002, the 
medical professional noted that the veteran complained of 
weakness in his legs after sitting, that his knees felt weak, 
that his knee caps ached, that his knees locked, and that 
there was some swelling when the veteran walked.  The veteran 
also sent in a February 2005 medical record from a private 
medical doctor indicating that the veteran was also being 
treated for back pain.  

As directed by the November 2004 remand, the veteran 
underwent a VA examination in May 2005.  The veteran related 
to the examiner that as he has gotten older the cramps 
continued in the calves and now he is having problems with 
the hamstring muscles of both legs.  The veteran noted that 
he experienced cramps doing minimal walking and had 
tightening in the muscles when doing activities such as 
mowing the lawn.  The veteran noted that the cramps and 
spasms occurred almost daily, with the right leg being worse 
than the left.  The examiner related that the veteran also 
experienced chronic lower back pain.  The examiner made note 
of records from a private medical doctor that indicated that 
the veteran had degeneration of the lumbosacral area.

Upon physical examination of the veteran, the examiner noted 
that the veteran had shooting pains down the thighs of both 
legs when the legs were extended to 55 degrees.  The examiner 
found no muscle spasm of the calves, no tenderness and no 
atrophy of the muscles.  The examiner also found no lower 
extremity joint problems or abnormalities.

The examiner concluded that the veteran had leg cramps and 
neurogenic claudication.  He found, however, that the 
veteran's current leg disorders were not related to the leg 
cramps noted in service.  Specifically, the examiner found 
that the symptoms were not consistent with exertional leg 
cramps.  He found that the veteran's complaints of cramps 
after minimal exertion were inconsistent with cramps that 
occurred after running several miles.  The examiner further 
concluded that the symptoms were consistent with neurogenic 
claudication into both lower extremities from spinal stenosis 
and not related to muscle cramps in service.

The veteran also underwent an angiogram from a private 
medical center in January 2006 that indicated that the 
veteran had diffuse relatively mild atherosclerotic disease 
proximally.  The veteran, however, did not indicate how 
atherosclerotic disease was related to his leg cramps.

The Board notes that the examiner did not phrase his opinion 
in the terms of whether it was at least as likely as not that 
any current disability involving leg cramps was related to or 
had its onset in service.  The Board concludes, however, that 
the examiner's opinion adequately indicated that he found 
that the veteran's current leg cramps were not related to 
service, and therefore, were unlikely related to service.

In the veteran's representative's post-remand brief, the 
representative requested that this appeal be remanded again 
for an additional VA examination.  The representative noted 
that the veteran had submitted evidence of vascular disease.  
The representative asserted that manifestations of the 
disease would have first presented themselves with 
significant exertion and then with much less exertion, as the 
disease progressed.  The representative provided this as 
evidence that the veteran's current leg cramps and those 
experienced in service were due to vascular disease.  The 
Board notes, however, that there is no evidence of a vascular 
disease in service or any evidence indicating a link between 
the veteran's vascular disease and leg cramps.  Therefore, 
the Board finds it unnecessary to remand for a further VA 
medical examination and finds the May 2005 VA examination 
adequate.

The Board concludes that the veteran's current leg cramps are 
not attributable to service.  In coming to this finding, the 
Board relies on the May 2005 VA examination which found that 
the veteran's current leg cramps are not related to those 
experienced in service.  The Board also notes that the 
veteran did not file his claim until 40 years after leaving 
active service.  The record does not contain any medical 
evidence indicating that there is a nexus between the 
veteran's current leg cramps and those experienced during 
service.  Therefore, as the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and this appeal must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for bilateral leg cramps is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


